Case 8:21-cv-00163-DOC-KES Document 27 Filed 05/12/21 Page 1 of 4 Page ID #:130
Case 8:21-cv-00163-DOC-KES Document 27 Filed 05/12/21 Page 2 of 4 Page ID #:131



   1            WHEREAS Limitation Plaintiffs Tom Kirksey and James Taylor
   2    (hereinafter, the “Limitation Plaintiffs”), as owners of the 2016 23-foot Correct
   3    Craft/Nautique G23 Super Air Recreational Vessel (Hull Identification Number:
   4    CTC64129I516, Arizona Registration AZ4203CB, hereinafter, the “Limitation
   5    Vessel”), have applied to this Court for default judgment in their favor against
   6    Lucas Raposa and all other possible claimants, known and unknown, who did not
   7    timely file and serve their claims and answers in response to their Complaint in
   8    Admiralty (hereinafter the “Limitation Complaint”) (ECF No. 1) by March 5,
   9    2021;
   10           WHEREAS the application requests that the Court declare Limitation
   11   Plaintiffs to be completely exonerated from liability for any and all loss, damage,
   12   or injury to Lucas Raposa and any others with claims against them or the
   13   Limitation Vessel arising out of an accident that occurred on or about August 4,
   14   2020 on Lake Havasu in Lake Havasu City, Arizona (hereinafter, the “Accident”);
   15           WHEREAS Limitation Plaintiffs filed their Limitation Complaint claiming
   16   the right of exoneration from, or limitation of, liability under the Limitation of
   17   Liability Act, 46 U.S.C. §§ 30501 et seq., for any and all claims arising out of,
   18   resulting from, or in any way connected with the Accident;
   19           WHEREAS the Court issued an Order of Publication and Stay (ECF No
   20   19), ordering that all potential claimants file their claims with the Clerk of this
   21   Court, in the United States District Court for the Central District of California,
   22   and serve on or mail to Limitation Plaintiffs’ counsel a copy thereof on or before
   23   March 5, 2021, or be defaulted. See ECF No. 19, at 2. The Court also ordered
   24   Limitation Plaintiffs to publish the Notice in The Orange County Register once
   25   per week for four (4) consecutive weeks before March 5, 2021, and to mail a copy
   26   of the Notice to every person known to have made or who may make a claim
   27

   28   Order Granting Limitation Plaintiffs’
        Application for Judgment
        of Exoneration by Default                   2        Case No. 8:21-cv-00163-DOC-KES
         I-1760328.1
Case 8:21-cv-00163-DOC-KES Document 27 Filed 05/12/21 Page 3 of 4 Page ID #:132



   1    arising out of the Accident no later than the day of the second publication. See
   2    id. at 2–3; see also ECF No. 15;
   3            WHEREAS the required notice was published in The Orange County
   4    Register on February 8, 15, and 22, 2021, and on March 1, 2021. See ECF No.
   5    21-1;
   6            WHEREAS Limitation Plaintiffs sent a copy of the Notice, the Publication
   7    Order, and the Limitation Complaint to counsel for potential claimant Lucas
   8    Raposa. See ECF No. 21-2;
   9            WHEREAS Lucas Raposa had one month to respond to the Limitation
   10   Complaint, but has not filed or served a claim or answer, has not sought relief
   11   from default or leave to file a late claim, and has not otherwise appeared in this
   12   action;
   13           WHEREAS no other claimants have filed or served claims or answers to
   14   the Limitation Complaint, have sought relief from default or leave to file a late
   15   claim, or have otherwise appeared in this action;
   16           WHEREAS on March 15, 2021, upon the request of Limitation Plaintiffs,
   17   the Clerk of Court entered a default against Lucas Raposa and all non-appearing
   18   parties and non-asserted claims. See ECF No. 23;
   19           WHEREAS there are no facts to indicate that Lucas Raposa or any other
   20   non-appearing possible claimant is a minor, incompetent, or in military service;
   21           NOW, THEREFORE, the Court finds that Limitation Plaintiffs provided
   22   due notice of the pendency of this proceeding in compliance with Rule F of the
   23   Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
   24   Actions of the Federal Rules of Civil Procedure and the Court’s Order of
   25   Publication and Stay; and
   26

   27

   28   Order Granting Limitation Plaintiffs’
        Application for Judgment
        of Exoneration by Default                  3         Case No. 8:21-cv-00163-DOC-KES
         I-1760328.1
Case 8:21-cv-00163-DOC-KES Document 27 Filed 05/12/21 Page 4 of 4 Page ID #:133
